Citation Nr: 0844392	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for a right 
knee disability, currently assigned staged ratings of 10 
percent prior to September 20, 2004 and a combined 20 percent 
from that date.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to a compensable rating for residuals of 
septal deviation repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1983 to January 1987 and from December 1988 to 
January 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for residuals of right knee ligament repair, rated 
10 percent, effective January 5, 2000, and for residuals of 
septal deviation repair and right ear hearing loss, rated 
noncompensable, each. also effective January 5, 2000.  The 
case came before the Board in October 2002, at which time the 
undersigned, in pertinent part, undertook development in the 
instant matters under authority then in effect.  In October 
2003, the case was remanded for completion of such 
development.  

An October 2007 rating decision, in pertinent part, increased 
the rating for the veteran's right knee disability by 
assigning a separate 10 percent rating for arthritis, of the 
knee, effective September 20, 2004.  The rating decision also 
granted service connection for chronic sinusitis (as 
secondary to the service-connected residuals of septal 
deviation repair), rated 10 percent, effective October 20, 
2004.  The veteran has not expressed disagreement with that 
determination.

In April 2008 an acting Veterans Law Judge denied service 
connection for a right shoulder disability and for left ear 
hearing loss, and remanded the remaining matters for further 
development.  The case is now returned to the undersigned..

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The April 2008 Board remand ordered VA examinations to assess 
the disabilities at issue.  A June 2008 letter from the AMC 
notified the veteran that he would be contacted by the 
nearest medical facility to be scheduled for an examination.  
The letter informed him that the examination was very 
important and without it his claim might have to be denied.  
Notations in the claims file show that the examinations were 
cancelled because the veteran failed to show.  In August 2008 
correspondence, the veteran explained that he had advised VA 
that he would be unable to keep the appointments because he 
was going out of town for his job, and indicated that he was 
told that he would be sent a letter with new dates and times 
for the examinations.  He stated that he did not receive such 
letter.  The record contains nothing indicating that the 
veteran was properly notified of the rescheduled examinations 
before the issuance of the July 2008 supplemental statement 
of the case (SSOC), and his explanation of what transpired is 
not implausible.  Accordingly, another remand for the 
development ordered by the April 2008 remand is necessary.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, as this appeal is from initial ratings assigned with 
the award of service connection, staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for orthopedic, 
audiological (with audiometric studies), 
and otolaryngologic examinations of the 
veteran to determine the current severity 
of his service connected right knee, 
nasal, and right ear hearing loss 
disabilities.  The veteran's claims file 
and copies of the criteria for rating each 
of the disabilities must be available to, 
and reviewed by, the examiners in 
conjunction with the examinations.  Any 
indicated tests or studies must be 
completed (to include, with respect to the 
right knee disability, range of motion 
studies, findings regarding any 
instability or subluxation, and any 
additional limitations due to pain, or on 
use).  The findings reported should be 
sufficiently detailed to allow for 
evaluation under the applicable rating 
criteria.
2.  The RO should then readjudicate the 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

